Citation Nr: 0939393	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  96-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating higher than 70 percent since April 
29, 2004, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 
1976 to November 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
several rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
In March 2004, the RO granted service connection for PTSD and 
assigned an initial 30 percent rating retroactively effective 
from December 7, 1994.  The Veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In May 2005, the RO increased his rating to 50 
percent, also retroactively effective from December 7, 1994.  
In an even more recent February 2008 decision, the RO 
increased his rating again to 70 percent - but only 
retroactively effective as of April 29, 2004.  He continued 
to appeal, requesting an even higher initial rating.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  And in an August 2008 
decision, the Board granted a higher 70 percent initial 
rating for the PTSD for the initial period from December 7, 
1994 to April 28, 2004.  The Board remanded the remaining 
portion of the Veteran's appeal, that is, for a rating higher 
than 70 percent since April 29, 2004, for further 
development.

It is also worth mentioning the Veteran already has a total 
disability rating based on individual unemployability (TDIU), 
effective from April 8, 1993, due to his service-connected 
low back disorder.  He also has had a 100 percent 
combined schedular rating, considering all of his service-
connected disabilities, since December 2, 2002.

In June 2000, the Veteran testified at a hearing before a 
Veterans Law Judge (VLJ) of the Board in Washington, DC.  
That VLJ subsequently retired during the pendency of this 
appeal, so the Veteran was offered another hearing before a 
different VLJ that would ultimately decide his appeal.  And 
he had this additional hearing in April 2007 before the 
undersigned VLJ.

In December 2000 and September 2007, the Board remanded this 
case for further development and consideration.  The Board 
also again, as mentioned, remanded the PTSD claim in August 
2008 to the RO via the Appeals Management Center (AMC), for 
still additional development and consideration.  In July 
2009, the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny the claim for a rating higher than 
70 percent since April 29, 2004, for the PTSD.  So this claim 
remains at issue.


FINDING OF FACT

Since April 29, 2004, the Veteran's PTSD has caused total 
occupational and social impairment.


CONCLUSION OF LAW

Since April 29, 2004, the criteria have been met for a higher 
100 percent rating for the PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.126, 4.130, Diagnostic Code 
9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).

II.  Analysis-Entitlement to a Rating Higher than 70 percent 
for the PTSD since April 29, 2004

The Veteran originally described his claim for disability 
benefits in December 1994 generically as for a nervous 
condition.  The Board's December 2000 decision 
recharacterized his claim as for a psychiatric disorder, 
including as a result of exposure to ionizing radiation.  And 
after an examination, the October 2003 VA examiner diagnosed 
PTSD and linked this condition to the Veteran's 
military service.  The RO subsequently granted service 
connection for PTSD in a March 2004 decision and assigned an 
initial 30 percent rating retroactively effective from 
December 7, 1994 (the date of receipt of the Veteran's 
claim).  The RO later increased this initial rating to 50 
percent in a March 2005 decision, also retroactively 
effective from December 7, 1994 (date of claim).  And the 
Board's August 2008 decision again increased the initial 
rating - this time to 70 percent, also retroactively 
effective from December 7, 1994.  

The Veteran originally appealed for a higher initial rating, 
which required considering the entire period on appeal.  
See Fenderson, 12 Vet. App. at 125-26, and AB, 6 Vet. App. at 
38-39.  In Fenderson, the Court noted the distinction between 
a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is the 
primary concern.  In the latter Fenderson scenario, however, 
where, as here, the Veteran has expressed dissatisfaction 
with the assignment of an initial rating, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has since 
extended this practice of considering whether the rating 
should be "staged" to even the traditional increased rating 
claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  So 
in all situations this is now a valid consideration.

Indeed, as explained, the rating for the PTSD already has 
been staged.  Thus, the issue that still remains is whether 
the Veteran is entitled to a rating higher than 70 percent 
for his PTSD since April 29, 2004.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a Veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).



With respect to his PTSD claim, the Veteran's original claim 
for service connection was received in December 1994.  During 
the course of this appeal, effective November 7, 1996, VA 
significantly revised the criteria for evaluating 
mental health disorders, including Diagnostic Code 9411 for 
PTSD.  See 61 Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified 
at 38 C.F.R. §§ 4.125-4.130)

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the Veteran.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000 (April 10, 2000).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (November 
19, 2003).  In so doing, it may be necessary for the Board to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  The Board must generally apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  See also 38 C.F.R. § 3.114.

The amendments above have established the effective dates 
without a provision for retroactive application.  Thus, the 
amendments may be applied after, but not prior to the stated 
effective date of the new regulations, November 7, 1996.  As 
of the effective date of November 7, 1996, the Board must 
apply whichever version of the rating criteria is more 
favorable to the Veteran.  The Board therefore will address 
both sets of regulations for the evidence during the present 
period of the appeal, i.e., since April 29, 2004.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 
(1997); VAOPGCPREC 3-2000.  



Under the version of DC 9411 in effect prior to November 7, 
1996, a 100 percent rating is assigned when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the Veteran is demonstrably unable to 
obtain or retain employment.  See also Johnson v. Brown, 7 
Vet.App. 95, 97-99 (1994).  A 70 percent evaluation is 
assigned when the Veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
DC 9411 (1995).

Under the amended criteria effective as of November 7, 1996, 
mental disorders are evaluated under 38 C.F.R. § 4.130.  The 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  
When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by VA's Schedule for Rating Disabilities, a 70 
percent rating requires occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 


affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.  

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the Veteran meets 
the criteria for an increased rating, the Board must consider 
whether the Veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be 


considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (March 31, 1995).

According to the DSM-IV, a GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF score 
of 41-50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-IV 
at 46-47.  See 38 C.F.R. § 4.130.  

Applying the new criteria, the Board finds that a review of 
the objective medical findings reveals the Veteran exhibits 
PTSD symptoms meeting the requirements for the maximum rating 
of 100 percent.  The Board's review of the evidence of record 
reveals he has worsening PTSD symptoms during this more 
recent period at issue, and that these symptoms now severely 
impact all areas of his life, including his employability.  

The October 2007 VA examiner found the PTSD had effected 
negative changes in all aspects of the Veteran's life since 
the prior VA compensation examination in October 2003, 
including performance in employment, family role functioning, 
social/interpersonal relationships, and recreation/leisure 
pursuits.  Further, the Veteran has been unable to be 
employed since 1993.  He has struggled with family 
relationships and peer relationships.  He feels unmotivated 
and unable to participate in recreation/leisure.  The 
examiner noted the Veteran has frequent suicidal thoughts and 
panic attacks, and limited insight.  The examiner concluded 
the Veteran's PTSD symptoms have adversely affected his 
ability to work, engage in social relationships, and to enjoy 
his free time.  And while he has some depression, the primary 
psychiatric condition affecting him the most is his PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA 
adjudicators must be able to distinguish, by competent 
medical evidence, the extent of symptoms that is due to 
service-related causes, i.e., service-connected disability, 
from that which is not).  
The examiner also assigned a GAF score of 45, indicative of 
serious symptoms or serious impairment in social, 
occupational, or school functioning (e.g., unable to keep a 
job).  DSM-IV at 46-47 (italics added for emphasis).  This 
low GAF score is highly probative evidence supporting a 
higher rating based upon general impairment due to serious 
symptomatology.  

Equally significant, there are also two statements from the 
Veteran's VA treating physician indicating worsening PTSD 
symptoms and complete resulting impairment.  The June 2007 
letter is especially probative in support of the claim.  This 
letter acknowledges the Veteran initially retired due only to 
his back disorder, but indicates he is now also unemployable 
due to his PTSD symptoms, as his thought processes and 
communication are often significantly impaired.  He also 
engages in grossly inappropriate behavior as a result of his 
PTSD.  And as an example of this, the VA treating physician 
cited the Veteran's recent refusal of necessary emergency 
care in 2005.  It thus appears the Veteran has demonstrated a 
danger of hurting himself.  The June 2007 VA physician also 
remarked that the Veteran's PTSD causes difficulty with many 
of his activities of daily living.  

The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  In a pertinent precedent decision, 
VA's General Counsel concluded that the controlling VA 
regulations generally provide that Veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
versus objective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCREC 75-91 
(Dec. 27, 1991).



Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), 
the Court also discussed the meaning of "substantially 
gainful employment."  And in this context, the Court noted 
the following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

From a subjective standpoint, it is not entirely clear 
whether the Veteran is able to engage in his former 
occupation of physical laborer (laying carpet), because his 
retirement was initially attributed solely to his back 
condition.  And as already alluded to, he already has a TDIU 
effective from April 8, 1993, when he last worked.  Still, 
objectively, both the October 2007 VA examiner and June 2007 
VA treating physician indicate the Veteran's employability is 
impaired, presumably in a general sense, encompassing both 
physical and mental labor.  

And beyond the limited inspection of employability, the 
medical evidence shows the Veteran's PTSD symptomatology 
includes most of the criteria for a 100 percent rating.  His 
PTSD causes gross impairment in his thought processes and 
communication, grossly inappropriate behavior; persistent 
danger of hurting himself, and intermittent inability to 
perform activities of daily living.  38 C.F.R. § 4.130.  The 
Board realizes he has not also seemed disoriented to time or 
place, and that he has not shown memory loss for names of 
close relatives, own occupation, or own name, or had what 
could be considered persistent delusions or hallucinations.  
38 C.F.R. § 4.130.  Nevertheless, overall, his type, 
frequency and severity of symptoms most closely match the 
criteria for a higher 100 percent rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are mere examples of conditions 
that warrant a particular rating and are used to help 
differentiate between the different evaluation levels).  

Moreover, since the Veteran is being awarded the maximum 
schedular rating for PTSD under the revised regulations, 
there is no need to also consider the application of the 
older version of the regulations.  Resolving all reasonable 
doubt in his favor, his PTSD causes total occupational and 
social impairment.  The Board therefore concludes the 
evidence supports assigning a higher 100 percent rating.  
38 C.F.R. §§ 4.3, 4.7.  And since he had a TDIU and combined 
100 percent rating even prior to this decision granting this 
higher 100 percent rating for his PTSD, specifically, since 
April 29, 2004, there is no reason to further "stage" his 
rating.  Fenderson, 12 Vet. App at 125-26.  See also Green v. 
West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994) (a claim for a TDIU presupposes 
that the rating for the condition at issue is less than 100 
percent); and Holland v. Brown, 6 Vet. App. 443 (1994) (a 100 
percent schedular rating means that a Veteran is totally 
disabled).  See also Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) and Bowling v. Principi, 15 Vet. App. 1 
(2001) (indicating a Veteran is precluded from receiving VA 
disability compensation at the maximum 100-percent level 
concurrently with a TDIU).


ORDER

Since April 29, 2004, a higher 100 percent rating is granted 
for the PTSD, subject to the statutes and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


